Grover C. Darnell and W. G. Darnell were jointly indicted for an assault with intent to murder. They were tried together, and were convicted of that offense. Each filed a separate motion for a new trial containing the general grounds and two special grounds. The assignments of error in the two motions are identical. The special grounds are based upon alleged newly discovered evidence. The court did not err in overruling those grounds, since no affidavit by the accused, or their counsel, stating that the alleged newly discovered evidence was not known to them until after the trial, was filed or submitted to the court. The verdict in each case was amply authorized by the evidence, and the refusal to grant a new trial was not error.
Judgments affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 15, 1943.